Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  129758                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  SOLOMON KATZ,                                                                                        Robert P. Young, Jr.
          Plaintiff/Counterdefendant-                                                                  Stephen J. Markman,
                                                                                                                      Justices
          Appellant,
  v        	                                                        SC: 129758     

                                                                    COA: 253204      

                                                                    Wayne CC: 99-927176-CH

  RONALD J. SPAULDING and
  ANTOINETTE E. SPAULDING,

            Defendants/Counterplaintiffs-

            Appellees. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the August 2, 2005
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  that portion of the Wayne Circuit Court’s September 8, 2003 order that requires plaintiff
  to reimburse defendants’ attorney fees of $53,000. There is no basis in the record for a
  determination that plaintiff’s primary purpose in initiating his prescriptive easement
  lawsuit was to harass, embarrass, or injure defendants, as MCL 600.2591 requires. There
  is also no basis in the record for a determination that plaintiff or his attorneys filed any
  document or documents for the improper purpose of needlessly increasing defendants’
  litigation costs, as MCR 2.114 requires. We REMAND this case to the Wayne Circuit
  Court for entry of an order denying defendants’ motion for attorney fees.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2006                      _________________________________________
           s0315                                                               Clerk